Citation Nr: 0831989	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  07-21 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a 
respiratory/pulmonary disorder, including chronic obstructive 
pulmonary disease (COPD) due to asbestos exposure.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including anxiety and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty from January to July 1963 
in the U.S. Army and from April 1964 to July 1965 in the U.S. 
Navy.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


FINDINGS OF FACT

1.  There is no evidence of asbestos exposure during service.  
There also is no evidence of COPD or any other 
respiratory/pulmonary disorder during service or for many 
years after, and no competent or credible evidence 
etiologically linking the veteran's current COPD to his 
military service, including to exposure to asbestos.

2.  There is no competent medical evidence of an acquired 
psychiatric disorder during service or for many years 
thereafter, nor is there a link between the veteran's current 
acquired psychiatric disorder and his period of active 
military service.


CONCLUSIONS OF LAW

1.  The veteran's pulmonary disorder - inclusive of COPD, 
was not incurred in or aggravated by service, including due 
to asbestos exposure.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by service and a psychosis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.384 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the veteran in June 
2006, before initially adjudicating his claims in September 
2006.  This letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
letter also complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
his claims.  Indeed, a more recent February 2007 letter 
provided notice specifically tailored to Dingess for his 
particular claimed conditions.  And of equal or even greater 
significance, after providing this additional Dingess notice, 
the RO went back and readjudicated his claims in the July 
2007 SSOC - including considering the additional evidence 
received in response to that additional notice.  See again 
Mayfield IV and Prickett, supra.  So the timing defect in the 
notice has been rectified.  It follows that a prejudicial 
error analysis by way of Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) is simply not warranted here.  

And as for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs), service personnel records 
(SPRs), VA treatment records, and private medical records 
that he identified as relevant to his claims.  Therefore, 
the Board is satisfied the RO has made reasonable efforts to 
obtain any indicated medical records.  He also submitted 
personal statements.  And although he was not provided a VA 
examination for a medical nexus opinion concerning the 
respective etiologies of his claimed acquired psychiatric and 
pulmonary disorders - including, in particular, whether 
these disorders are attributable to his military service, the 
standards of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
are simply not met in this case.  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  There is already 
sufficient competent medical evidence to adjudicate his 
service-connection claims on appeal, such that a VA 
examination and/or opinion would serve no constructive 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Board declines to obtain a medical nexus opinion in this 
case because there is no indication the veteran received a 
diagnosis of any pulmonary or acquired psychiatric disorder 
while he was in the military.  And after service, there is no 
evidence of complaints, treatment or diagnosis for many 
decades.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
There also is no competent or credible evidence otherwise 
suggesting a link between either his COPD or his current 
acquired psychiatric disorder and his military service.  In 
view of the absence of a pulmonary or acquired psychiatric 
disability in service, and the first suggestion of pertinent 
disability decades after active duty, relating current COPD 
and any acquired psychiatric disorder to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  The duty to 
assist is not invoked where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103A(a)(2). 




II.  Analysis-Lung Disorder, including due to Asbestos 
Exposure

The veteran claims he currently suffers from COPD due to 
working in asbestos-lined fiberglass suits that he wore for 
crash, fire, and rescue operations in Barbers Point, Hawaii, 
while in the Navy.  He says that he was exposed to asbestos 
and hundreds of very toxic chemicals on a daily basis.  He 
also believes his COPD made him "very sick" and was 
responsible for his early discharge from the Navy.  Further, 
he states his COPD has progressed to the point that he now 
only has a few months left to live.

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  To establish 
service connection, there must be:  (1) a medical diagnosis 
of a current disability; (2) medical or, in certain cases, 
lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary of VA 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos- Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular have since been included in VA Adjudication 
Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, 
section C, paragraph 9 (Jan. 7, 2007) ("VA Manual").  The 
date of this amended material is December 13, 2005.  Also, an 
opinion by VA's Office of General Counsel (OGC) discussed the 
proper way of developing asbestos claims.  See VAOPGCPREC 4-
2000 (Apr. 13, 2000).  

VA must analyze the veteran's claim for service connection 
for asbestos-related disease under these administrative 
protocols using the following criteria.  Ennis v. Brown, 4 
Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 
432 (1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  M21-1, Part VI, 7.21(b)(2), p. 7-IV-
3 (January 31, 1997).  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, 
pulmonary cancer, and cancers of the gastrointestinal tract.  
Cancers of the larynx and pharynx as well as the urogenital 
system (except the prostate) are also associated with 
asbestos exposure.  See M21-1, Part VI, 7.21(a)(1).  Persons 
with asbestos exposure have an increased incidence of 
bronchial, pulmonary, pharyngolaryngeal, gastrointestinal and 
urogenital cancer.  See M21-1, Part VI, 7.21(a)(3).

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  
High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  See M21-
1, Part VI, 7.21.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 
120, 124-125 (1997) (while holding that the veteran's claim 
had been properly developed and adjudicated, the Court 
indicated that the Board should have specifically referenced 
the DVB Circular and discussed the RO's compliance with the 
Circular's claim-development procedures).  The RO must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, develop whether there was 
pre-service and/or post-service occupational or other 
asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  M21-1, Part VI, 7.21(d)(1), p. 7-IV-3 and 
7-IV-4 (January 31, 1997).

In this case at hand, the record shows the RO complied with 
these procedures.  The RO sent the veteran a letter in June 
2006 requesting these details, including the nature of the 
disability he claims is related to asbestos exposure, the 
history of his exposure in service, and his history of 
employment after service.  Therefore, VA has satisfied its 
duty to assist him in developing his claim.

The veteran obviously has a severe pulmonary disorder, 
although it is unclear whether he ever has actually received 
a specific diagnosis of asbestosis or other asbestos-
exposure-related disease.  Nonetheless, the Board will 
concede, for the sake of argument, that he currently has a 
pulmonary disease that may be an asbestos-exposure-related 
disease.  Tragically, his VA and private treatment records 
reveal that he has been suffering in recent years from COPD 
due to underlying pulmonary fibrosis, and that the disease 
has advanced to a terminal stage.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the veteran has the condition alleged).  

Consequently, the determinative issue is whether the 
veteran's pulmonary disorder is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  



Unfortunately for his claim, a review of the veteran's SPRs, 
including his DD Form 214s, fails to corroborate any of his 
assertions of possible exposure to asbestos.  Indeed, there 
is no evidence in the record confirming that he even had 
duties in crash, fire, and rescue operations, let alone that 
such duties required his exposure to asbestos and toxic 
chemicals in the manners alleged.  To the contrary, his DD 
Form 214 shows his military occupational specialty (MOS) was 
a Seaman Apprentice, but notably does not suggest he also 
served in any specialty assignment such as rescue team 
personnel.  Likewise, his SMRs are completely unremarkable 
for any relevant complaint, treatment or diagnosis of in-
service pulmonary problems.  These records, therefore, 
provide evidence against his claim, although, as mentioned, 
the inherent nature of asbestos-related disease is such that 
the residual disability may not actually manifest until many 
years after the fact because of the accepted latency.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).  

Most significantly, though, there is no competent medical 
evidence otherwise etiologically linking the veteran's 
current pulmonary disorder to his military service and, in 
particular, to exposure to asbestos (even were the Board to 
assume, for the sake of argument, that he was exposed).  
Thus, there is an absence of the requisite showing of a 
correlation between his current respiratory disability and 
his military service.  No competent medical evidence 
attributes his currently diagnosed pulmonary disorder to his 
military service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).  Indeed, he has 
reported working since service as an independent contractor 
in the building industry, which is one of the occupations 
known to have a high incidence of exposure to asbestos.  See 
M21-1, Part VI, 7.21.

Moreover, the competent evidence weighs against a nexus to 
service for the veteran's current pulmonary disorder, 
specifically discounting this notion.  Indeed, a September 
2006 private physician treatment report seems to instead 
attribute his pulmonary disorder to a life-long history of 
smoking.  Dr. P.F. stated "[r]eally, the bottom line is that 
[the veteran] has smoked his entire adult lifetime and he 
continues to smoke.  If he continues to do that, he is not 
going to do well whatsoever....If he wants a chance to breathe 
and live, he needs to quit smoking.  End of the story, 
period."

The treatment records show the veteran has reported smoking 
at least one package of cigarettes per day, and up to two and 
a half packages, since he separated from military service.  
The Board finds that Dr. P.F.'s opinion provides strong 
evidence against the claim, especially since there is no 
contrary medical opinion of record that might otherwise 
etiologically relate the veteran's current pulmonary disorder 
to his military service (rather than to his chronic smoking).  
VA treatment records from August 1997 and August 2004 provide 
further unfavorable evidence in that they also show a 
diagnosis of COPD secondary to smoking.  And a July 1998 
VA treatment record considered the veteran to possibly have 
emphysema, a form of COPD, due to his history of chronic 
smoking.  

The Board acknowledges the veteran's assertion that the COPD 
first appeared while he was on leave in Hillsboro, Texas, 
where a physician named Dr. B diagnosed him with COPD and 
purportedly traced it directly to the asbestos suits and 
chemicals to which the veteran had been exposed.  See his May 
2006 claim (VA Form 21-526).  The veteran points out that Dr. 
B is now deceased, so no way of confirming he indeed said 
this.  And the veteran's available treatment records do not 
document such an opinion.  Furthermore, he is not competent 
to relate what a doctor purportedly stated to him concerning 
a medical nexus to service.  "[T]he connection between what 
a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute [competent] 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

In addition to the lack of a medical nexus opinion, the Board 
also emphasizes that a gap of over three decades between 
service and the first documented complaints of any pulmonary 
disorder provides highly probative evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability).  

As to the veteran's history of smoking, VA law now expressly 
prohibits granting service connection for disability 
(including COPD) attributable to the use of tobacco products 
during active service.  38 U.S.C.A. § 1103 (West 2002); 
38 C.F.R. § 3.300(a) (2007).  So even were the Board to 
assume for the sake of argument the veteran started smoking 
during service, his resulting claim for a pulmonary disorder 
would still have to be denied and, in any event, he has never 
contended that his smoking habit is the result of his 
military service.  See also VAOPGCPREC 2-93 (Jan. 13, 1993) 
and VAOPGCPREC 19-97 (May 13, 1997) (indicating, among other 
things, that although a veteran, even as a layman, 
is competent to testify that he started smoking in service, 
he is not competent to determine whether he actually had a 
chemical addiction to nicotine while in service and whether 
his chronic smoking habit caused his current disability).

Further, there is also no alternative basis for a nexus in 
the form of evidence of any continuity of symptomatology 
after service.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 494-97 (1997).  To emphasize, there is no 
evidence that the veteran was ever diagnosed in service for 
any pulmonary disorder, and as well, no history of any 
complaint, treatment, or diagnosis after separation, even for 
many ensuing years - make that decades.  

In addition, as a layman, without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the existence and etiology of a pulmonary disorder 
involving exposure to asbestos.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Thus, his personal opinion that he has COPD as a 
result of his military service, and in particular asbestos 
exposure, no matter how sincere, is not a sufficient basis 
for awarding service connection for this claimed condition.  
Overall, the evidence of record does not support his claim.  



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the service-
connection claim for a pulmonary disorder.  Accordingly, 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

III.  Analysis-Anxiety and Depression

The veteran also claims that he currently has an acquired 
psychiatric disorder of anxiety and depression as a result of 
his military service.  Specifically, he asserts that he 
developed his anxiety and depression as he was extremely 
young when he entered the military and was mentally unable to 
withstand the "very extreme physical abuse that was part of 
boot camp" in the Army and Navy.  He adds this left him 
unable to make sound decisions, live a normal life, hold down 
jobs, and function properly in public.  Further, in his July 
2007 substantive appeal (VA Form 9) he stated "there is not 
a day that goes by that I do not relive my military 
experience."

Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10 percent 
within one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  A recently issued definition of a 
"psychosis" includes the following specific disorders:  
brief psychotic disorder, delusional disorder, psychotic 
disorder due to general medical condition, psychotic 
disorder, not otherwise specified, schizoaffective disorder, 
schizophrenia, schizophreniform disorder, shared psychotic 
disorder, and substance-induced psychotic disorder.  
38 C.F.R. § 3.384.  See 71 Fed. Reg. 42,758-60 (July 28, 
2006).  

Under 38 C.F.R. § 4.125(a) (2007), for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  



The Board readily acknowledges there is competent medical 
evidence showing the veteran currently has an acquired 
psychiatric disorder, thereby satisfying the first 
requirement of establishing his entitlement to service 
connection.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, his VA medical records reveal diagnosis 
and treatment of anxiety and depression.  

Consequently, the determinative issue is whether his acquired 
psychiatric disorder is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  

Most significantly, though, there is no competent medical 
evidence of a link between the veteran's current acquired 
psychiatric disorder and his military service.  Concerning 
this, there is no medical evidence of record relating his 
acquired psychiatric disorder to his military service.  Thus, 
there is an absence of the requisite showing of a correlation 
between his current disability and his military service.  
Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  In 
addition to the lack of this required medical nexus opinion, 
the Board also emphasizes that a gap of over three decades 
between the conclusion of his service and the first 
documented complaints of an acquired psychiatric disorder 
provides highly probative evidence against his claim.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  

Further, some credible indication this condition was incurred 
during the veteran's military service is essential to his 
claim for service connection, but here, there simply is none.  
In fact, his SMRs did not confirm or diagnose any 
acquired psychiatric disorder during service.  
38 C.F.R. § 3.303(b).  Rather, a battery of psychological 
screening tests in August 1964, conducted as a result of his 
ongoing disciplinary problems, revealed only that he had 
"passive aggressive type of behavior with some very immature 
judgment in a situational maladjustment condition."  But, 
the August 1964 in-service psychiatric assessment reflects a 
personality disorder, which is not recognized as an acquired 
psychiatric disorder diagnosis on Axis I of the DSM-IV.  
Furthermore, VA compensation may not be paid for personality 
disorders as these are specifically excluded as a disease or 
injury within the meaning of applicable legislation providing 
for VA compensation benefits.  See 38 C.F.R. §§ 3.303(c), 
4.127.  Quite significantly, that psychiatric report, along 
with his other SMRs failed to note any diagnosis of any 
acquired psychiatric disorder.  

Also, there is insufficient evidence of a psychosis within 
one year of discharge from service to warrant granting 
service connection on an alternative presumptive basis.  38 
U.S.C.A. §§ 1101(3), 1110, 1112(a)(1), 1113, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  None of the listed 
psychoses under 38 C.F.R. § 3.384 has been shown to have been 
manifested within the first year after the veteran's 
separation.  Thus, a psychosis may not be presumed to have 
been incurred during his active service.

Although the veteran contends that his youth and inability to 
deal with the physical demands of Army and Navy boot camp 
trainings led to his current mental health issues, as a 
layman, he cannot establish this causal nexus (link) himself, 
so his personal statements attempting to do so are 
insufficient to establish service connection.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu, 2 Vet. App. at 494.  

Moreover, there is also no alternative basis for a nexus in 
the form of evidence of any continuity of symptomatology 
after service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. 
App. at 494-497.  To emphasize, there is no evidence that the 
veteran was ever diagnosed in service with any acquired 
psychiatric disorder, and as well, no history of any 
psychiatric complaint, treatment, or diagnosis after 
separation, even for many ensuing years (decades).  So, 
overall, the evidence of record does not support his claim.  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for acquired 
psychiatric disorder, so there is no reasonable doubt to 
resolve in the veteran's favor, and his claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for service connection for a pulmonary disorder 
such as COPD, including due to asbestos exposure, is denied.

The claim for service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


